Citation Nr: 1501905	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a gynecological disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997 and from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claims file is currently with the Nashville, Tennessee RO.  

Although a hearing before the Board was scheduled for August 2010, the Veteran did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

With respect to the Veteran's claim, the Board notes that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for residuals of low grade squamous intraepithelial lesions of the cervix with HPV infection, the Board has recharacterized the issue into a claim for a gynecological disability.  See Id.

This case was originally before the Board in January 2012 when the claim was remanded for further development.  Most recently, in August 2014, the Board remanded the issue on appeal for an addendum medical opinion.  The RO issued a supplemental statement of the case in November 2014 and the appeal is once again before the Board.

It appears that the issues of entitlement to service connection for neck and back disabilities, carpel tunnel syndrome and peripheral neuropathy, and entitlement to increased ratings for a depressive disorder and sinusitis with sinus headaches have been raised by the record in a June 2013 VA Form 21-4142, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (this is not clear).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed.  38 C.F.R. § 19.9(b) (2014).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's gynecological disability and service, providing evidence against this claim. 


CONCLUSION OF LAW

A gynecological disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that her current gynecological disease is related to service. Service treatment records reflect that the Veteran had an abnormal PAP smear; a colposcopy was completed in February 1995 and revealed changes consistent with human papilloma virus (HPV) infection.  The Veteran underwent a laser vaporization of the cervix in February 1995.  A PAP smear in June 1995 was within normal limits.  

A September 1997 separation examination reflected a normal August 1996 pelvic examination, providing some evidence against this claim. 

Following her first period of service the Veteran was diagnosed with an acute urinary tract infection in October 1998.  She had a normal PAP smear test in April 1999.  In August 1999, the Veteran was diagnosed with acute bacterial vaginitis.  A December 1999 examination noted that the Veteran had undergone laser treatment for cervical atypia in 1995 and had had normal PAP smears since then.  She had another normal PAP smear test in May 2000.  

The Veteran entered active duty service again in February 2003.  In a June 2003 post deployment examination no gynecological problems were noted.  

Significantly, a referral for a gynecological examination was not requested, providing some evidence against this claim.  

A review of the post-service medical evidence of record shows that the Veteran had an abnormal PAP smear in 2006 which required a colposcopy.  A colposcopy was performed in July 2006 and was benign without any evidence of dysplasia.  A subsequent April 2007 private diagnostic examination report was negative for intraepithelial lesions and malignancy, but showed the presence of cellular changes of the cervix associated with inflammation.  

Significantly, it is important for the Veteran to understand that even if we assume the existence of a current gynecological disability, there is simply nothing that medically connects this problem to the Veteran's service.

The Board has considered the Veteran's statements regarding continuity of symptoms of her gynecological problems since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran has not exhibited a disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Beyond this, the Board has the service and post-service medical records, which only provide evidence against this claim, indicating, at best, a problem that began years after service with no connection to service. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a gynecological disability is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, the Veteran underwent a VA examination June 2012.  A negative VA etiological opinion was rendered at that time.  However, the August 2014 BVA remand noted that the medical opinion provided by the June 2012 VA examiner was inadequate.  The Veteran's case was remanded for an additional VA medical opinion.  

After reviewing the Veteran's claims file an October 2014 VA examiner opined that the Veteran's gynecological disability was less likely than not incurred in or caused by service.  The VA examiner noted that the Veteran's military medical records reveal an in-service abnormal PAP dated February 1995 and that the Veteran eventually underwent laser vaporization of the cervix to address dysplasia.  The VA examiner noted that the Veteran had a normal 1996 PAP and that a problem list in 2003 was silent for a chronic cervical or gynecological condition.  The October 2014 VA examiner reflected that a review of the Veteran's post-service period is significant for several normal PAP and no gynecological disorder related to events in military service.  He noted that the Veteran's report of gynecological symptomatology unresolved from military service is not supported in the current record by a gynecological diagnosis during the in-service period or thereafter.  Such a clear medical opinion provides evidence against the claim that this condition was caused by service or aggravated by service.  There are no contradictory opinions of record. 

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the June 2012 examination and October 2014 opinion are adequate (overall) because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that she has a gynecological disability that is related to her active service, as a lay person she is not competent to relate any current diagnosis of a gynecological disability (assuming that she even has a diagnosis) to her active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, her medical opinion is outweighed by the medical opinion of the examiner. 

In sum, the Veteran underwent a laser vaporization of her cervix in service. However, the evidence does not demonstrate a diagnosis of an active gynecological disability at any time during the period on appeal or any problem associated with this laser treatment many years ago, making the issue of aggravation unfeasible as no disability from service is indicated.  Even assuming that the Veteran has a current gynecological disability, the October 2014 VA examiner has competently opined that it is less likely than not that the Veteran's current disability is related to her active service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a gynecological disability is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to her claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in May 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment and private treatment records, and the Veteran's written assertions have been associated with the claims file.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded an examination in June 2012.  The Board subsequently remanded the claim again in August 2014 to obtain an addendum medical opinion after determining that the June 2012 medical opinion was inadequate.  A VA addendum medical opinion was obtained in October 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2012 VA examination and August 2014 VA opinion obtained adequately addresses all of the Veteran's contentions and are adequate.  Significantly, as noted above, there is no current diagnosis related to an in-service laser vaporization of the cervix. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain an addendum VA medical opinion.  This action was accomplished, and there has been substantial compliance with the January 2012 and August 2014 Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a gynecological disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


